 



Exhibit 10.27
Amendment to Stock Option Agreement and Notice
     This Amendment to Stock Option Agreement is made on the 27th day of
December, 2006 by and between Cyberonics, Inc., a Delaware corporation (the
“Company”) and Stanley Appel, M.D. (“Optionee”).
     Whereas, the Company and Optionee entered into a Stock Option Agreement
having a grant date of December 12, 1996, which agreement includes a Notice of
Stock Option Grant (collectively, the “Agreement”); and
     Whereas, the Company and Optionee now desire to amend the Agreement to
extend the period for Optionee to exercise the option granted under the
Agreement to December 31, 2006;
     Now, Therefore, for a good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, the parties agree as follows:
     1. The paragraph entitled, “Termination Period,” under “Notice of Stock
Option Grant” is deleted in its entirety, and the following is substituted
therefor: “The Option may be exercised on or prior to December 31, 2006.”
     2. Except as expressly amended herein, the terms of the Agreement remain
unchanged.
     IN WITNESS WHEREOF, the undersigned parties have executed this Amendment
voluntarily and of their own free will.

             
OPTIONEE
          CYBERONICS, INC.
 
           
/s/ Stanley Appel
      By:    /s/ John A. Riccardi
 
           
Stanley Appel, M.D.
          John A. Riccardi
 
          Chief Financial Officer

